UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1442


CARDELLIA ANDERSON,

                Plaintiff - Appellant,

          v.

LOCKHEED   MARTIN   CORPORATION,   d/b/a      Lockheed   Martin
Informations Systems & Global Solutions,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:11-
cv-02655-RWT)


Submitted:   September 27, 2012           Decided:   October 1, 2012


Before MOTZ, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cardellia Anderson, Appellant Pro Se. Meredith Campbell, Stacey
Lynn Schwaber, SHULMAN, ROGERS, GANDAL, PORDY & ECKER, PA,
Potomac, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Cardellia Anderson appeals the district court’s order

dismissing    her   complaint   alleging    wrongful      termination   under

Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. §§ 2000e

to   2000e-17   (West   2003    &   Supp.   2012)   and    interference   and

retaliation under the Family and Medical Leave Act, 29 U.S.C.A.

§§ 2601 to 2654 (West 2009 & Supp. 2012).            We have reviewed the

record and find no reversible error.          Accordingly, we affirm for

the reasons stated by the district court.            Anderson v. Lockheed

Martin Corp., No. 8:11-cv-02655-RWT (D. Md. Mar. 19, 2012).               We

also deny Anderson’s motion to appoint counsel, and her motions

to reconsider two prior procedural rulings.               We deny Anderson’s

motion to schedule oral argument, dispensing with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                    AFFIRMED




                                      2